Citation Nr: 1634600	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for right ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Although the RO reopened the Veteran's service connection claim for right ear hearing loss, the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The Veteran testified at a hearing before the undersigned in July 2010.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed rating decision dated in August 2002 last denied the service connection claim for right ear hearing loss. 

2. Additional evidence received since the August 2002 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for right ear hearing loss. 

3. The Veteran's right ear hearing loss results from disease or injury incurred in active service. 


CONCLUSIONS OF LAW

1. The August 2002 rating decision, which denied service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been submitted to reopen the service connection claims for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for right ear hearing loss are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for right ear hearing loss was previously denied in a final August 2002 rating decision.  The Veteran was properly mailed notified of this decision and his appellate rights in an August 2002 letter.  See 38 C.F.R. § 19.25 (2016).  He did not submit a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the August 2002 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the last denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In his July 2016 hearing testimony before the undersigned, the Veteran stated that he had hearing loss ever since service separation.  As evidence of ongoing symptoms were not of record at the time of the August 2002 rating decision, and because these statements are presumed credible for the purpose of determining whether reopening is warranted, the Board finds that the Veteran's testimony constitutes new and material evidence.  See id.; 38 C.F.R. § 3.356(a).  Moreover, in a December 2009 written statement, the Veteran clarified that he did not work near a printing press room, and thus did not have post-service occupational noise exposure, which was a basis for the previous denial.  This evidence was not of record at the time of the August 2002 rating decision, and pertains to the issue of whether his hearing loss is related to in-service noise exposure versus post-service noise exposure.  It is therefore both new and material.  See Shade, 24 Vet. App. at 117l.  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156(a).


II. Service connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service or during a presumptive period following service separation, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service or the presumptive period is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  Id.; Walker, 708 F.3d at 1338-39; Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  



The August 2014 VA examination report reflects audiometric findings establishing the presence of a current hearing loss in the right ear.  See id.

In-service noise exposure is established based on the Veteran's military occupational specialty (MOS) as a Radio Intercept Operator, which is shown by his service department records.  In this regard, as reflected in the August 2014 VA examination report, the Veteran described wearing headphones and listening to static and weak signals that had to be turned up while transcribing intercepted dialogue.  He did not wear hearing protection.  The examiner found that this MOS presented a moderate probability for exposure to hazardous noise.  

The balance of the evidence supports a medical nexus between the Veteran's current right ear hearing loss and in-service noise exposure.  Specifically, a July 2002 VA examination report reflects the examiner's finding that the Veteran's hearing loss was due to noise exposure, but was more likely due to post-service noise exposure from working at a paper press as a civilian.  However, the Veteran clarified in a December 2009 statement that he did not work near the printing presses in his occupation, and thus was not exposed to loud noise in his civilian career.  Further, a November 2010 letter from a private doctor, M. Olds, states that the Veteran's right ear hearing loss, which the physician characterized as a symmetric, downsloping high frequency sensorineural hearing loss, was "quite compatible with a prior history of noise exposure."  Moreover, the August 2014 VA examiner found that the Veteran's tinnitus was likely related to in-service noise exposure.  Although the examiner found that the Veteran's hearing loss was not related to service based on normal audiometric testing at separation, the fact that the hearing loss and tinnitus have been determined to be due to noise exposure, and the absence of significant noise exposure other than in the service, places the evidence at least in equipoise as to a relationship to in-service noise exposure.  

The Board notes that a February 1963 service treatment record (STR) reflects a finding that progressive right ear hearing loss noted at the time was attributed to 

childhood measles or mumps.  However, Dr. Olds stated in the November 2010 letter that it was unlikely the Veteran's current right ear hearing loss was "a consequence of the ongoing effects of a childhood viral infection," but rather was compatible with a prior history of noise exposure.  In this regard, Dr. Olds noted that the Veteran's hearing was still at the upper limits of normal in 1963, presumably in reference to a March 1963 audiogram in the STRs, and that its downsloping high-frequency sensorineural nature made it more compatible with noise-induced hearing loss.  This letter places the evidence at least in equipoise on this issue. 

Further, although the February 1963 STR states that the Veteran had experienced right ear hearing loss for the past three years, no hearing loss was noted at entry.  Therefore, his hearing is presumed sound at entry.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  There is no clear and unmistakable evidence to rebut the presumption of soundness.  See id.; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Moreover, as noted in Dr. Old's November 2010 letter, the Veteran's right ear hearing was still at the "upper limits of normal" in 1963, and his current right ear hearing loss was due to noise exposure rather than a childhood infections.  Thus, the balance of the evidence shows that the Veteran's current right ear sensorineural hearing loss was caused by in-service noise exposure, whatever the nature of the hearing loss noted in February 1963. 

In sum, resolving reasonable doubt, service connection for right ear hearing loss is established based on a medical nexus to in-service noise exposure.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

In the alternative, service connection for right ear hearing loss is warranted based on a continuity of symptomology.  See 38 C.F.R. § 3.303(b).  The Veteran's right ear hearing loss was noted during service, as reflected in the February 1963 STR, and his testimony at the July 2016 hearing that he has experienced right ear hearing loss ever since service constitutes competent and credible evidence of a continuity of symptoms.  Therefore, resolving reasonable doubt, service connection is warranted under 38 C.F.R. § 3.303(b) for right ear hearing loss as a chronic disease based on a continuity of symptomology.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for right ear hearing loss is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


